IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


PATRICIA SKONIECZNY,                   : No. 207 WAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
DANIEL W. COOPER, COOPER AND           :
LEPORE,                                :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 28th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.